            Case 2:18-cv-01246-WBS-AC Document 28 Filed 06/07/20 Page 1 of 2


 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4

 5   Attorneys for Plaintiff Robert Strong

 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8    ROBERT STRONG;                                 CASE NO.: 2:18-cv-01246-WBS-AC
 9          Plaintiffs,
10                                                   PLAINTIFF’S RESPONSE TO
                                                     COURT’S JUNE 4, 2020 ORDER
11    v.
12

13    CITY OF VALLEJO, JARRETT TONN,
      ANDREW BIDOU and DOE VALLEJO
14    POLICE OFFICERS 1-25;
15           Defendants
16

17

18          In response to the Court’s June 4, 2020 order, Plaintiff does not concede the merits of

19   defendants’ motion for summary judgment with regard to the following state claims that were

     addressed in the Defendants motion:
20
                •   Intentional Infliction of Emotional Distress
21
                •   Bane Act
23

24

25

26

27
            Case 2:18-cv-01246-WBS-AC Document 28 Filed 06/07/20 Page 2 of 2


 1
            However, Plaintiff concedes the false imprisonment claim.
 2          The state claims for negligence and battery were not addressed by the defendants in their
 3   motion.

 4          If the Court so desires, Plaintiff’s counsel has no problem providing a supplemental brief

     (legal research) to address defendants’ motion with regard to these two state claims that were
 5
     attacked by the defendants.
 6

 7   Dated: June 6, 2020
                                                         /S/ STANLEY GOFF
 8
                                                        Attorney for Plaintiff Robert Strong
 9

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27
